DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1, 3-14 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1, 3-4, 6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai, US Pub 2008/0158602 in view of Tanaka, US Pub 2007/0086036 (cited in IDS).
             As to claim 1[independent], Nakai teaches an image forming apparatus, comprising [fig. 1, element 10; abstract, 0062]: 
              a storage [fig. 3, element 12; 0074];
               a non-volatile memory [fig. 3, element 14; 0074];  
              a controller [fig. 3, element 15; 0075]; 
              an image forming part [fig. 3, element 11a; 0072]; 
fig. 1, element 120; 0012] configured to receive a print job [fig. 10; 0003  Nakai teaches that the first interface unit of the printer 10 is capable of receiving image/print data from external device]; and 
              a second interface [fig. 2b, element 4; 0067] to which a portable storage device is connectable [fig. 2b, element 4; 0067  Nakai teaches that portable memory is connected/connectable to portable memory interface (I/F) 4], 
              a user interface [fig. 1, element 10a, 10d; 0063] including at least one of touch panel and a keyboard [fig. 1, element 10a, 10d; 0063   Nakai teaches that the user interfaces 10a, 10d having display and keyboard functions],
              wherein the controller is configured to perform [fig. 3, element 15; 0075]
              a receiving process of receiving, through the user interface (fig. 1, element 10a, 10d; 0063), one of an operation of enabling and an operation of disabling a particular storing function which is a function to store image data related to the print job in the portable storage [figs. 5a-b, element “digital image print” & figs, 4a-b; 0078-0087, 0090  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “digital image print” to perform printing process and at a same time disabled/unselected the storing/saving print data in the portable memory 20, by executing the printing process on the print data pre-stored in the portable memory 20 and value is already stored in the nonvolatile memory 14 (NVM)],
              an enabling process of storing, in the non-volatile memory, a value indicating that the particular storing function is enabled in response to the controller receiving the operation of enabling the particular storing function in the receiving process [figs. 5a-b, element “memory download” & figs, 4a, c; 0099-0103  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “memory download” to perform writing image data onto the portable memory 20 in response to determine by the controller 15 that the storing/saving image data in the portable memory 20 is enabled/selected and value is already stored in the nonvolatile memory 14 (NVM)], 
               a disabling process of storing, in the non-volatile memory, a value indicating that the particular storing function Page 2 of 15is disabled in response to the controller receiving the operation of disabling the particular storing function in the receiving process [figs. 5a-b, element “digital image print” & figs, 4a-b; 0078-0087, 0090  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “digital image print” to perform printing process and at a same time, the controller 15 disabled/unselected the storing/saving print data in the portable memory 20, by executing the printing process on the image/print data pre-stored in the portable memory 20 and value is already stored in the nonvolatile memory 14 (NVM)],
              when receiving the print job from an external device through the first interface [0099  Nakai teaches that the image/pint data is stored in the storage device 12 of the printer 110, which is acquired from file server corresponding to the external device], a storing process of storing the image data related to the print job in the portable storage when the value indicating that the particular storing function is enabled is stored in the non-volatile memory [figs. 5a-b, element “memory download” & figs, 4a, c; 0099-0103  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “memory download” to perform writing image data onto the portable memory 20 in response to determine by the controller 15 that the storing/saving image data in the portable memory 20 is enabled/selected and value is already stored in the nonvolatile memory 14 (NVM)], and storing the image data related to the print job in the storage of the image forming apparatus when the value indicating that the particular storing function is disabled is stored in the non-volatile memory [0099  Nakai teaches that the image/pint data is stored in the storage device 12 of the printer 110, which is acquired from file server corresponding to the external device, when the controller 15 determined that the user hasn’t enabled/selected the storing/saving print data in the portable memory 20], and 
              Nakai doesn’t teach Page 3 of 15when authentication of a login user is performed with using the user interface, an image forming process of forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the portable storage when the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the storage of the image forming apparatus when the value indicating that the particular storing function is disabled is stored in the non-volatile memory.
              Tanaka teaches when authentication of a login user is performed with using the user interface [fig. 10; 0073  Tanaka teaches that the user has inputted used ID and password on display 25], an image forming process of forming an image with the image forming part in accordance with the image data related to the print job of the login figs. 12-15; 0081-0089 Tanaka teaches that the controller 21 has determined that the portable memory 4 is connected and enabled/selected to fetch/read the stored/saved print data in the portable memory 4 to execute printing process], and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the storage of the image forming apparatus when the value indicating that the particular storing function is disabled is stored in the non-volatile memory [0064-0066  Tanaka teaches that the printer 2 has printed the received image/print data was stored in one of the memory’s 22-24, when the controller 21 has obviously determined that the user hasn’t enabled/selected the storing/saving print data in the portable memory 4].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to delete stored print data in the USB memory instead printer’s internal memory to modify Nakai’s teaching to delete the print data stored in the USB memory after completion of the printing process for the security purpose to prevent it from being in access of unauthorized user. The suggestion/motivation for doing so would have been benefitted to the user to enable to delete the print data in the USB memory, thus preventing the contents of the printed material from being exposed to the eyes of others, so that it is more desirable from the standpoint of security.

As to claim 3 [dependent from claim 1], Nakai teaches wherein the controller is configured to perform a first deleting process of deleting the image data stored in the storage of the image forming apparatus when the controller receives, in the receiving process [figs. 5a-b, element “memory download” & figs, 4a, c; 0099-0103  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “memory download” to perform writing (can be further interpreted as deleting image/print data from the printer 10’s own memory 12 or 14 and saving into the portable memory 20) the image/print data onto the portable memory 20 in response to determine by the controller 15 that the storing/saving image data in the portable memory 20 is enabled/selected and value is already stored in the nonvolatile memory 14 (NVM)], the operation of enabling the particular storing function in a state where the image data has been stored, in the second storing process, in the storage of the image forming apparatus [figs. 5a-b, element “memory download” & figs, 4a, c; 0099-0103  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “memory download” to perform writing (can be further interpreted as deleting image/print data from the printer 10’s own memory 12 or 14 and saving into the portable memory 20) the image/print data onto the portable memory 20 in response to determine by the controller 15 that the storing/saving image data in the portable memory 20 is enabled/selected and value is already stored in the nonvolatile memory 14 (NVM)]. 

             As to claim 4 [dependent from claim 1], Tanaka teaches wherein the controller is configured to perform a second deleting process of deleting the image data fig. 9, steps 301-306, fig. 13 & fig. 15, element 603; 0070-0076, 0088-0089 Tanaka teaches that the display device 25 received a command from the user to enable the function of the saving the received print data i.e. confidential print data into the USB memory (see fig. 9, steps 301-306 & paras., 0070-0076), and then deleting the print data remained in the USB memory 4 after printing the print data acquired from the USB memory 4].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to delete stored print data in the USB memory instead printer’s internal memory to modify Nakai’s teaching to delete the print data stored in the USB memory after completion of the printing process for the security purpose to prevent it from being in access of unauthorized user. The suggestion/motivation for doing so would have been benefitted to the user to enable to delete the print data in the USB memory, thus preventing the contents of the printed material from being exposed to the eyes of others, so that it is more desirable from the standpoint of security. 

             As to claim 6 [dependent from claim 1], Nakai teaches wherein the controller is configured to, when receiving the print job from the external device through the first interface [0099  Nakai teaches that the image/pint data is stored in the storage device 12 of the printer 110, which is acquired from file server corresponding to the external device]: 
0099  Nakai teaches that the image/pint data is stored in the storage device 12 of the printer 110, which is acquired from file server corresponding to the external device, when the controller 15 determined that the user hasn’t enabled/selected the storing/saving print data in the portable memory 20], and
            Tanaka teaches store the image data in the portable storage device in an encrypted manner when the value indicating that the particular storing function is enabled is stored in the non-volatile memory [fig. 9, steps 301-306 & fig. 18; 0070-0076, 0105-0108  Tanaka teaches that the printer stored the converted encrypted print data in the USB memory 4 which is the confidential print data added with the ID and Password. Tanaka also provide further/more details in the fig. 18 & paras., 0105-0108]; 
            when the value indicating that the particular storing function is enabled is stored in the non-volatile memory, decrypt the image data stored in the portable storage device in the encrypted manner and form an image with the image forming part in accordance with the decrypted image data [fig. 9, steps 301-306 & figs. 13, 18; 0070-0076, 0082-0086, 0105-0108  Tanaka teaches that the printer stored the converted encrypted print data in the USB memory 4 which is the confidential print data added with the ID and Password. Tanaka also provide further/more details in the fig. 18 & paras., 0105-0108. Tanaka further teaches in fig. 12 & 0082-0086 that the printer acquires the encrypted print data stored in the USB memory 4, decrypted the print data and prints the print data on a physical sheet].
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to have option to store print data as encrypted and non-encrypted manner to modify Nakai’s teaching to perform immediate printing and wait printing depend on the printing condition of the stored print data. The suggestion/motivation for doing so would have been benefitted to the user to enable to printing process according to its condition, thus saving the printed data from unauthorized user.  

              As to claim 9 [dependent from claim 1], Nakai teaches wherein the second interface is a USB interface configured to perform a data communication of at least one of transmitting and receiving the image forming data in accordance with a communication compliant to a USB standard [fig. 2b, element 4; 0065, 0067  Nakai teaches that the portable memory 4 is connected/connectable to USB interface (I/F) 4 that is corresponding to the second USB I/F to perform communication process with the printer 10 to receive and transfer the print data from and to the printer 100 in the in accordance with a communication compliant to a USB standard].  

             As to claim 10 [dependent from claim 1], Nakai teaches wherein the image forming part is a printing part configured to print an image in accordance with the image data [fig. 3, element 11a; 0072  Nakai teaches printing unit 11a prints the images of the print data on the physical sheet].
           
As to claims 11-12 [independent], However, the independent claims 11-12 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 11-12 would be rejected based on same rationale as applied to the independent claim 1. 

            As to claim 13 [dependent from claim 1], Nakai teaches wherein the controller is further configured to perform, when receiving the print job from the external device through the first interface [0099  Nakai teaches that the image/pint data is stored in the storage device 12 of the printer 110, which is acquired from file server corresponding to the external device]: 
             storing list data indicating a list of the print job in the portable storage in a case where the value indicating that the particular storing function is enabled is stored in the non-volatile memory [figs. 5a-b, element “memory download” & figs, 4a, c and fig. 5p; 0099-0103  Nakai teaches that the on the  user interfaces 10a, 10d, the user has enabled/selected one of a function “memory download” to perform writing list of image data (see fig. 5p) onto the portable memory 20 in response to determine by the controller 15 that the storing/saving image data in the portable memory 20 is enabled/selected and value is already stored in the nonvolatile memory 14 (NVM)]; and 
              storing the list data in the storage of the image forming apparatus when the value indicating that the particular storing function is disabled is stored in the non- volatile memory [0099  Nakai teaches that the image/pint data is stored in the storage device 12 or 14 of the printer 110, which is acquired from file server corresponding to the external device and remained in the storage device 12 until the user has enabled/selected one of a function “memory download” to perform writing list of image data (see fig. 5p) onto the portable memory 20].

            As to claim 14 [dependent from claim 13], Tanaka teaches wherein the controller is further configured to perform: 
           when performing the first image forming process, updating the list data by deleting, from the list data, the image data related to the login user stored in the Page 10 of 15portable storage [fig. 9, steps 301-306 & figs. 13, 18; 0070-0076, 0082-0086, 0105-0108  Tanaka teaches that the printer stored the converted encrypted print data in the USB memory 4 which is the confidential print data added with the ID and Password. Tanaka also provide further/more details in the fig. 18 & paras., 0105-0108. Tanaka further teaches in fig. 12 & 0082-0086 that the printer acquires the encrypted print data stored in the USB memory 4, decrypted the print data and prints the print data on a physical sheet]; and 
           when performing the second image forming process, updating the list data by deleting, from the list data, the image data related to the login user stored in the storage of the image forming apparatus without moving the image data to the portable storage [fig. 9, steps 301-306 & figs. 13, 18; 0070-0076, 0082-0086, 0105-0108  Tanaka teaches that the printer stored the converted encrypted print data in the USB memory 4 which is the confidential print data added with the ID and Password. Tanaka also provide further/more details in the fig. 18 & paras., 0105-0108. Tanaka further teaches in fig. 12 & 0082-0086 that the printer acquires the encrypted print data stored in the USB memory 4, decrypted the print data and prints the print data on a physical sheet].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to have option to store print data as encrypted and non-encrypted manner to modify Nakai’s teaching to perform immediate printing and wait printing depend on the printing condition of the stored print data. The suggestion/motivation for doing so would have been benefitted to the user to enable to printing process according to its condition, thus saving the printed data from unauthorized user.  
 
5.         Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai, US Pub 2008/0158602 in view of Tanaka, US Pub 2007/0086036 (cited in IDS) and Fukasawa, US Pub 2008/0297849. 
            As to claim 5 [dependent from claim 1], Nakai and Tanaka don’t teach wherein the controller is configured to perform a third deleting process of deleting the image data stored in the portable storage device when the controller receives, in the receiving process, the operation of disabling the particular storing function in a state where the image data has been stored, in the first storing process, in the portable storage device. 
             Fukasawa teaches wherein the controller [fig. 1, element 102; 0024] is configured to perform a third deleting process of deleting the image data stored in the portable storage device when the controller receives, in the receiving process, the operation of disabling the particular storing function in a state where the image data has fig. 4, step 104 “NO” & fig. 5, step 110; 0062-0066, 0070, 0077-0078  Fukasawa teaches that the controller 102 enable the function of the USB memory 200 i.e. external memory to store the image data in it (see para., 0063), and further determined whether the USB memory 200 is capable of storing the image data in it, when the controller 102 determined that the image data cannot be stored in the USB memory 200, then the controller 102 notified the user regarding the current status of the USB memory 200 that it doesn’t have enough space storing the image data in it, and in response to the notification, the user has executed another deletion process in which old or unnecessary image data stored in the USB memory 200 is/are deleted to increase or to have more space in it (see at least para., 0078)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to determine whether or not a capacity of the USB memory is equal to or more than the image size of the print data to modify Nakai and Tanaka’s teaching to delete the unnecessary old image data stored in the USB memory to make additional space in it and generates the USB memory identification information in case when the user reconnect the USB memory to the printer, the USB memory identification can be authenticated. The suggestion/motivation for doing so would have been benefitted to the user to save print data being prevent from thirst person, thus preventing the third person from obtaining the print data of the user while the user is away from the printer.

As to claim 8 [dependent from claim 1], Nakai and Tanaka don’t teach wherein the controller is configured to perform
              a storage capacity determining process of determining whether or not a capacity of the portable storage device is equal to or more than a particular storage capacity when the controller receives, in the receiving process, the operation of enabling the particular storing function, and 
               a notifying process of notifying an error without enabling the particular storing function when, as a result of the storage capacity determining process, the storage capacity of the portable storage device is less than the particular storage capacity.
             Fukasawa teaches wherein the controller is configured to perform [fig. 1, element 102; 0024] 
              a storage capacity determining process of determining whether or not a capacity of the portable storage device is equal to or more than a particular storage capacity when the controller receives, in the receiving process, the operation of enabling the particular storing function [fig. 4; 0062-0066  Fukasawa teaches that the controller 102 enable the function of the USB memory 200 i.e. external memory to store the image data in it (see para., 0063), and further determined whether the USB memory 200 is capable of accommodating the image data in it, meaning the USB 200 has enough space in it to accommodate the image data], and 
               a notifying process of notifying an error without enabling the particular storing function when, as a result of the storage capacity determining process, the storage capacity of the portable storage device is less than the particular storage capacity [fig. 4, step 104 “NO”; 0062-0066, 0070, 0078  Fukasawa teaches that the controller 102 enable the function of the USB memory 200 i.e. external memory to store the image data in it (see para., 0063), and further determined whether the USB memory 200 is capable of accommodating the image data in it, when the controller 102 determined that the image data cannot be stored in the USB memory 200, then the controller 102 notified the user regarding the current status of the USB memory 200 indicating it doesn’t have enough space in it].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukasawa teaching to determine whether or not a capacity of the USB memory is equal to or more than the image size of the print data to modify Nakai and Tanaka’s teaching to delete the unnecessary old image data stored in the USB memory to make additional space in it and generates the USB memory identification information in case when the user reconnect the USB memory to the printer, the USB memory identification can be authenticated. The suggestion/motivation for doing so would have been benefitted to the user to save print data being prevent from thirst person, thus preventing the third person from obtaining the print data of the user while the user is away from the printer.

6.         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai, US Pub 2008/0158602 in view of Tanaka, US Pub 2007/0086036 (cited in IDS) and Chung et al. [hereafter Chung], US Pub 2014/0126012.
             As to claim 7 [dependent from claim 6], Nakai and Tanaka don’t teach wherein the controller is configured to newly generate an encryption key to be used, in 
             Chung teaches wherein the controller [fig. 1, element 160; 0051] is configured to newly generate an encryption key to be used, in the storing process, to encrypt the image data [fig. 1, element 20; 0022-0025, 0063-0064, 0072-0075  Chung teaches that the controller 160 encrypted the confidential print data with the newly generated key (see para., 0063)] in response to the controller 342019-00024US00/57WL06 receiving, in the receiving process, the operation of enabling the particular storing function [fig. 1, element 20; 0022-0025, 0063-0064, 0072-0075  Chung teaches that the controller 160 encrypted the confidential print data with the newly generated key (see para., 0064), and then stores the encrypted confidential print data into the USB memory 20]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chung teaching to generate the encryption key to be used to encrypt the print data to modify Nakai and Tanaka’s teaching to back up the print data stored in the printer’s internal memory into the USB memory after encrypting the print data in case of losing the print data remain in the printer’s internal memory for long time, and will restored later from the USB memory. The suggestion/motivation for doing so would have been benefitted to the user to prevent loss of print data stored in the printer’s internal memory, and the encrypted print data stored in the USB memory can be deleted and restored once the restoration operation is completed, and a back-up flag is deleted in order to prevent leak of print data by the USB memory.                         
Response to Arguments
7.          Applicant’s arguments with respect to claims 1, 3-14 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.
        
Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for  The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674